 

Exhibit 10.1

 

Amendment No. 1 to the

Greater Delaware Valley Savings d/b/a Alliance Bank

Supplemental Executive Retirement Plan

Participation Agreement

 

THIS AMENDMENT NO. 1 (the “Amendment”) is made and entered into by Greater
Delaware Valley Savings d/b/a Alliance Bank (hereinafter referred to as the
“Employer”) and Dennis D. Cirucci (hereinafter referred to as the
“Participant”), an executive of the Employer, effective as of September 24,
2014, and amends the 409A Restatement Greater Delaware Valley d/b/a Alliance
Bank Supplemental Executive Retirement Plan Participation Agreement previously
entered into by the Employer and the Participant effective as of December 17,
2008 (the “Participation Agreement”).

 

WHEREAS, the Employer previously adopted and implemented the Greater Delaware
Valley Savings d/b/a Alliance Bank Supplemental Executive Retirement Plan
effective as of January 11, 2002, which was subsequently amended and restated
effective as of December 17, 2008 (as amended and restated, hereinafter referred
to as the “Plan”); and

 

WHEREAS, the Employer currently maintains the Plan for the benefit of a select
group of management and highly compensated executives; and

 

WHEREAS, pursuant to Section 9 Provisions Related to SERP Benefit, Subsection
(i), Change in Control of the Participation Agreement, the Participant shall
receive a lump sum SERP Benefit in an amount equal to the present value of his
vested Accrued SERP Benefit, as that term is defined within the Plan, in the
event of the Participant’s Separation from Service concurrently with or within
twelve (12) months following the effective date of a Change in Control, as that
term is defined within the Plan; and

 

WHEREAS, the Employer now wishes to amend Section 9 Provisions Related to SERP
Benefit, Subsection (i), Change in Control of the Participation Agreement to
provide for substantive clarity related to the present value calculation
methodology in the event of a Change in Control and the Participant’s Separation
from Service concurrently with or within twelve (12) months following such
Change in Control; and

 

WHEREAS, Section 12 General Provisions, Subsection (o) Amendments of the
Participation Agreement provides for the amendment of the Participation
Agreement through the execution of an amendment signed by the Employer and the
Participant; and

 

WHEREAS, pursuant to the aforementioned authority to amend the Participation
Agreement, the Employer and the Participant do herby amend the Participation
Agreement with an effective date as stated above.

 

NOW THEREFORE, in consideration of the foregoing premises, desires and promises
contained in the Plan and the Participation Agreement, the Employer and the
Participant hereby agree as follows:

 

1.Section 9 Provisions Related to SERP Benefit, Subsection (i) Change in Control
of the Participation Agreement is hereby amended to read in its entirety as
follows:

 

“(i)Change in Control. In the event the Participant has a Separation from
Service from the Employer concurrently or within twelve (12) months following a
Change in Control, as defined in Section 2.7 of the Plan, the Participant shall
be entitled to a SERP Benefit equal to the present value of his vested Accrued
SERP Benefit, as provided for herein, in a lump sum distribution as soon as
administratively possible subject to those distribution restrictions as provided
for in Plan Section 4.3 Distributions to Specified Employees. For purposes of
calculating the present value lump sum distribution amount of the Participant’s
SERP Benefit pursuant to this subsection (i), such calculation shall be made in
a manner consistent with Internal Revenue Code Sections 7520(a) and 1274(d). As
such, the discount rate shall be the mid-term applicable federal rate in effect
under Code Section 1274(d) for the month in which the valuation date falls. For
purposes of this subsection, the term “valuation date” shall mean the date as of
which the valuation is made.”

 

 

 

 

2.Entire Agreement. This Amendment No. 1, together with the Participation
Agreement and the Plan, constitutes the entire agreement between the Employer
and the Participant concerning the subject matter of such documents.

 

3.Participation Agreement and Plan Remain in Effect. All provisions of the
Participation Agreement and the Plan not specifically modified by this Amendment
No. 1 shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Employer and the Participant have executed this
Amendment No. 1 effective as of the 24th day of September 2014.





 

Greater Delaware Valley Savings d/b/a Alliance Bank   Attested:             By:
/s/Peter J. Meier      By: /s/Kathleen P. Lynch Name: Peter J. Meier   Name:
Kathleen P. Lynch

Title: 

Executive Vice President and Chief Financial Officer   Title: Corporate
Secretary         Participant                 By: /s/ Dennis D. Cirucci      
Name:

Dennis D. Cirucci





     

  

 

 

